Exhibit 10.2

BOYD GAMING CORPORATION
2002 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD

Grantee's Name:

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the "Notice"),
the Boyd Gaming Corporation 2002 Stock Incentive Plan, as amended from time to
time (the "Plan") and the Stock Option Award Agreement (the "Option Agreement")
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

 

 

Award Number

 

                                                                   





Date of Award

 

                                                                   





Vesting Commencement Date

 

                                                                   





Exercise Price per Share

 

                                                                   





Total Number of Shares Subject
to the Option (the "Shares")

 

                                                                   





Type of Option:

 

Non-Qualified Stock Option





Expiration Date:

 

____________________________________________

 

 

 

Expiration Date upon Termination
of Continuous Service:

 

 

90 Days after termination





General Post-Termination
Exercise Period

 

3 Months (subject to provisions below)



Vesting Schedule:

Subject to Grantee's Continuous Service and other limitations set forth in this
Notice, the Plan and the Option Agreement, the Option may be exercised, in whole
or in part, in accordance with the following schedule:

Subject to other limitations contained in this Agreement, 1/3 of the Shares
subject to the Option Award shall vest twelve (12) months after the Vesting
Commencement Date, 1/3 of the Shares subject to the Option Award shall vest
twenty-four (24) months after the Vesting Commencement Date, and 1/3 of the
Shares subject to the Option Award shall vest thirty-six (36) months after the
Vesting Commencement Date.

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days. Vesting of the Option shall resume upon the Grantee's
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.

In the event of the Grantee's change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Option shall continue only to the extent determined by the Administrator as
of such change in status.

1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.



 

 

 

Boyd Gaming Corporation
a Nevada corporation





By:_______________________

 

 

Title:____________________

 

 



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE'S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE'S RIGHT OR THE RIGHT
OF THE GRANTEE'S EMPLOYER TO TERMINATE GRANTEE'S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
GRANTEE'S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 13 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.



Dated:

 

Signed:

 

 

 

 

 

 

_____________________________
Grantee





 

 

    Award Number: ______________



 

 

 

2

--------------------------------------------------------------------------------

BOYD GAMING CORPORATION

2002 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT



1. Grant of Option. Boyd Gaming Corporation, a Nevada corporation (the
"Company"), hereby grants to the Grantee (the "Grantee") named in the Notice of
Stock Option Award (the "Notice"), an option (the "Option") to purchase the
Total Number of Shares of Common Stock subject to the Option (the "Shares") set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the "Exercise Price") subject to the terms and provisions of the Notice, this
Stock Option Award Agreement (the "Option Agreement") and the Company's 2002
Stock Incentive Plan, as amended from time to time (the "Plan"), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.

(b) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, and such other provisions as may be required by the
Administrator. The Exercise Notice shall be signed by the Grantee and shall be
delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in Section
3(d), below.

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares or the disqualifying disposition of Shares received on exercise of an
Incentive Stock Option. Upon exercise of the Option, the Company or the
Grantee's employer may offset or withhold (from any amount owed by the Company
or the Grantee's employer to the Grantee) or collect from the Grantee or other
person an amount sufficient to satisfy such tax obligations and/or the
employer's withholding obligations.

3

--------------------------------------------------------------------------------



3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (ii) shall provide written directives to the
Company to deliver the certificates for the purchased Shares directly to such
brokerage firm in order to complete the sale transaction.

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. In addition, the Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company.

5. Termination or Change of Continuous Service.

In General. In the event the Grantee's Continuous Service terminates, the
Grantee may, but only during the Post-Termination Exercise Period, exercise the
portion of the Option that was vested at the date of such termination (the
"Termination Date").

Termination of Continuous Service for Grantees who meet certain Age and Service
Requirements for Non-Qualified Stock Options. In the event the Grantee's
Continuous Service terminates for any reason other than Cause, and the Grantee
satisfies certain Age and Years of Continuous Service conditions as of the
Termination Date (provided immediately below), then the Shares subject to the
Non-Qualified Stock Option shall, in addition to vesting as provided in Vesting
Schedule stated in the Notice, be subject to "Enhanced Vesting," and the Share's
Post-Termination Exercise Period shall be extended, as follows:

4

--------------------------------------------------------------------------------



Age and Years of
Continuous Service
as of Termination
Date

Enhanced Vesting

Post-Termination Exercise
Period

 

Age 55 and
15-19 Years of Continuous Service

Additional Twelve (12) Months of Vesting

Sooner of 12 months or Expiration Date

 

 

 

Age 55 and
20-24 Years of Continuous Service

Additional Twenty-Four (24) Months of Vesting

Sooner of 24 months or Expiration Date

 

 

 

Age 55 and
25 Years of Continuous Service

100% Vesting of unvested Options

Sooner of 36 months or Expiration Date

 

 

 

--------------------------------------------------------------------------------

Notwithstanding the above, if a Grantee's Termination Date occurs with six (6)
months after the Date of Award, Shares subject to such Option will not be
eligible for Enhanced Vesting.

Example 1. Peter commences employment with the Company on January 1, 1995, at
age 40. On January 1, 2005, he is awarded an Option to purchase Shares of Common
Stock under the Plan. One-third (1/3) of the Shares subject to the Option Award
vests each twelve (12) months. If Peter terminates Continuous Service on
February 2, 2006, he shall be entitled to purchase one-third (1/3) of the Shares
subject to the Option, as that is the portion of the Option which was vested as
of this Termination Date. If he wishes to purchase such shares, he must do so by
May 2, 2006, as that date is ninety ( 90) days after his Termination Date, as
such date is the end of his Post-Termination Exercise Period.

Example 2. Peter commences employment with the Company on January 1, 1995, at
age 40. On January 1, 2010, he is awarded an Option to purchase Shares under the
Plan. The Vesting Schedule provides that one-third (1/3) of the Shares subject
to the Option Award vests each twelve (12) months. If Peter terminates
Continuous Service for a reason other than Cause on February 2, 2011, he shall
be entitled to purchase (two-thirds) 2/3 of the shares subject to the Option.
One-third (1/3) of the shares subject to the Option has vested pursuant to the
Vesting Schedule, plus he is entitled to Enhanced Vesting of one-third (1/3) of
the Shares due to the fact he is terminating Continuous Service for a reason
other than Cause at age 56 with 15 Years of Continuous Service. If he wishes to
purchase such shares, he must do so by February 2, 2012 (assuming the Option
normally expires after 10 years) as his Post-Termination Exercise Period is
extended beyond the normal ninety- (90-) day period to twelve (12) months due to
his Age and Years of Continuous Service as of his Termination Date.

Example 3. Peter commences employment with the Company on January 1, 1995, at
age 40. On January 1, 2011, he is awarded an Option to purchase Shares under the
Plan. The Vesting Schedule provides that one-third (1/3) of the Shares subject
to the Option Award vest each twelve (12) months. If Peter terminates Continuous
Service for a reason other than Cause on February 2, 2011, the entire Option
shall be forfeited. He is entitled to none of the shares subject to the Option
according to the Vesting Schedule as of his

5

--------------------------------------------------------------------------------

Termination Date, plus he is entitled to no Enhanced Vesting as his Termination
Date occurs within six (6) months of the Date of Award.

Termination of Continuous Service upon a Change in Control for Non-Qualified
Stock Options. In the event the Grantee's Continuous Service with the Company is
terminated within twenty-four (24) calendar months immediately following a
Change in Control, or involuntarily terminated by the Company within six (6)
months prior to a Change in Control if such termination occurs at the request of
any party involved in the Change in Control transaction, in either instance
other than for Cause, all unvested Shares subject to the Option shall vest
immediately as of the Termination Date.

In no event shall the Option be exercised later than the Expiration Date set
forth in the Notice. In the event of the Grantee's change in status from
Employee, Director or Consultant to any other status of Employee, Director or
Consultant, the Option shall remain in effect and, except to the extent
otherwise determined by the Administrator, continue to vest; provided, however,
that with respect to any Incentive Stock Option that shall remain in effect
after a change in status from Employee to Director or Consultant, such Incentive
Stock Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day that is three (3) months and
one (1) day following such change in status. Except as provided in Sections 6
and 7 below, to the extent that the Option was unvested on the Termination Date,
or if the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.

6. Disability of Grantee. In the event the Grantee's Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the portion of the Option that was vested on the
Termination Date; provided, however, that if such Disability is not a
"disability" as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
Termination Date. To the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the time specified herein, the Option shall terminate.

7. Death of Grantee. In the event of the termination of the Grantee's Continuous
Service as a result of his or her death, or in the event of the Grantee's death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee's termination of Continuous Service as a result of
his or her Disability, the Grantee's estate, or a person who acquired the right
to exercise the Option by bequest or inheritance, may exercise the portion of
the Option that was vested at the date of termination within twelve (12) months
from the date of death (but in no event later than the Expiration Date). To the
extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate.

8. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee; provided, however, that the Grantee may designate a beneficiary of the
Grantee's Incentive Stock Option in the event of the Grantee's death on a
beneficiary designation form provided by the Administrator. The Option, if a
Non-Qualified Stock Option, may be transferred to any person by will and by the
laws of descent and distribution. Non-Qualified Stock Options also may be
transferred during the lifetime of the Grantee by gift and pursuant to a
domestic relations order to members of the Grantee's Immediate Family to the
extent and in the manner determined by the Administrator. The terms of the
Option shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee.

9. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

10. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.

6

--------------------------------------------------------------------------------



THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

(a) Exercise of Incentive Stock Option. If the Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as
income for purposes of the alternative minimum tax for federal tax purposes and
may subject the Grantee to the alternative minimum tax in the year of exercise.
However, the Internal Revenue Service issued proposed regulations which would
subject the Grantee to withholding at the time the Grantee exercises an
Incentive Stock Option for Social Security, Medicare and other payroll taxes
(not including income tax) based upon the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price. These
proposed regulations are subject to further modification by the Internal Revenue
Service and, if adopted, would be effective only for the exercise of Incentive
Stock Options on or after January 1, 2003.

(b) Exercise of Incentive Stock Option Following Disability. If the Grantee's
Continuous Service terminates as a result of Disability that is not total and
permanent disability as defined in Section 22(e)(3) of the Code, to the extent
permitted on the date of termination, the Grantee must exercise an Incentive
Stock Option within three (3) months of such termination for the Incentive Stock
Option to be qualified as an Incentive Stock Option.

(c) Exercise of Non-Qualified Stock Option. On exercise of a Non-Qualified Stock
Option, the Grantee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
the Grantee is an Employee or a former Employee, the Company will be required to
withhold from the Grantee's compensation or collect from the Grantee and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

(d) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for more than one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax purposes
and subject to tax at a maximum rate of 20%. In the case of an Incentive Stock
Option, if Shares transferred pursuant to the Option are held for more than one
year after receipt of the Shares and are disposed more than two years after the
Date of Award, any gain realized on disposition of the Shares also will be
treated as capital gain for federal income tax purposes and subject to the same
tax rates and holding periods that apply to Shares acquired upon exercise of a
Non-Qualified Stock Option. If Shares purchased under an Incentive Stock Option
are disposed of prior to the expiration of such one-year or two-year periods,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

11. Entire Agreement; Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Nevada without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Nevada to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

12. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

7

--------------------------------------------------------------------------------



13. Dispute Resolution The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee's assignees
(the "parties") shall attempt in good faith to resolve any disputes arising out
of or relating to the Notice, the Plan and this Option Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party's position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Option Agreement
shall be brought in the United States District Court for the District of Nevada
in which the Company is located (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a Nevada state court in the County in which
the Company is located) and that the parties shall submit to the jurisdiction of
such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

8

--------------------------------------------------------------------------------

EXHIBIT A

BOYD GAMING CORPORATION

2002 STOCK INCENTIVE PLAN

EXERCISE NOTICE



 

 

 

To:

  

Boyd Gaming Corporation





Attn:

  

Rick Darnold, Stock Option Administrator, 2950 Industrial Road, LV, NV 89109
702-792-7237, Fax - 702-792-7377

Subject:

  

Notice of Intention to Exercise Stock Option

1. Exercise of Option. Effective as of today,                     ,             
the undersigned (the "Grantee") hereby elects to exercise the Grantee's option
to purchase                           shares of the Common Stock (the "Shares")
of Boyd Gaming Corporation (the "Company") under and pursuant to the Company's
2002 Stock Incentive Plan, as amended from time to time (the "Plan") and the
Non-Qualified Stock Option Award Agreement (the "Option Agreement") and Notice
of Stock Option Award (the "Notice") dated,                     ,             
unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Exercise Notice. Share Price:              Grant
Number:             

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee's purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee. If the Company is required to satisfy any
foreign, federal, state or local income or employment tax withholding
obligations as a result of such an early disposition, the Grantee agrees to
satisfy the amount of such withholding in a manner that the Administrator
prescribes.

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

9

--------------------------------------------------------------------------------



8. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

9. Dispute Resolution. The provisions of Section 13 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Nevada without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Nevada to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below beneath its signature, or to such other address as such party may
designate in writing from time to time to the other party.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

 

 

 

 

(a)

 

         

 

Cashier's check, certified check, bank draft or postal or express money order







(b)

 

         

 

I hereby authorize the Company to cancel my option to the extent of the number
of shares listed above and issue to me shares having a fair market value equal
to the difference between the fair market value and option price of such number
of shares







(c)

 

         

 

Cashless exercise through stockbroker



The shares should be issued as follows (If method A or B is selected):

Name:                                                               

Address:                                              

10

--------------------------------------------------------------------------------



BROKERAGE INFORMATION

 

 

 

 

 

 

 

Do you currently have a brokerage account?

  

YES

  

NO

  

 

If yes, please complete the following:

Name on Account:                                                    Account
#:                    

Brokerage Firm & Contact:                                          
                                              

Brokerage Address:                                          
                                  DTC:                

City                      State:             Zip                
Phone:                          Fax:                 

I am not         /I am        an insider. I am subject to blackout period from
        to        .

Signed:                                                                Dated:
                         

Authorized By:                                                        Dated:
                    

Approval Expires:                                                      

Federal Withholding: (minimum is 25%)                     

11

--------------------------------------------------------------------------------

